Citation Nr: 1044195	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-37 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1965 to September 1967, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.

The Board is cognizant of the holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record), but finds the instant case 
to be distinguishable.  Unlike in Clemons, where the claimant was 
diagnosed with schizoid personality disorder but not PTSD, here, 
the record reflects that the Veteran has been diagnosed with PTSD 
as well as other psychiatric disorders, including depression.  
See February 2005 neurology clinic note and April 2005 VA mental 
disorders examination.  Nothing in the Clemons decision suggests 
that when a claimant submits a claim for PTSD and is suffering 
from that condition as well as other psychiatric conditions, his 
claim must be recharacterized as one for an acquired psychiatric 
disorder.  The Veteran has provided VA with no description or 
information to lead the Board to believe that he currently seeks 
service connection for any disorder other than PTSD.  In fact, 
the Board notes that the August 2005 rating decision on appeal 
also denied the Veteran's separate claim for service connection 
for depression, and the Veteran did not express disagreement with 
that decision (with his January 2006 notice of disagreement only 
referencing the denial of service connection for PTSD).  
Accordingly, the Board finds that the most appropriate 
characterization of the issue on appeal is one of entitlement to 
service connection for PTSD, as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed PTSD as a result of 
experiences while serving in Vietnam.  The record reflects that 
the Veteran served in Vietnam from April 1966 to April 1967.  He 
was assigned to the 19th Quartermaster Company (GS) and the 463rd 
Supply Company (GS) as a supply specialist.  Private and VA 
treatment records reveal findings of PTSD in 2005.

The Veteran has alleged a number of stressors.  He has described 
a mortar attack upon his arrival in Vietnam in April 1966.  He 
also asserts that in addition to his duties as a supply 
specialist, he was assigned to help with grave registration.  The 
Veteran has described several other stressors with less 
specificity, including witnessing a forklift operator get crushed 
by his machine and witnessing a guard dive out of a 40 foot guard 
tower.  

With respect to the reported mortar attack, the Veteran initially 
stated that the event occurred on April 8, 1966 at a replacement 
company in Saigon.  Because the Veteran arrived in Vietnam April 
9, 1966, rather than April 8, and because there was no 
Replacement Company located in Saigon during the war, the RO 
apparently concluded no effort to verify the Veteran's stressor 
was necessary.  Since, however, the date the Veteran provided for 
his arrival in Vietnam was only off by 24 hours (at most), and 
that the Replacement Company was located at Long Binh, apparently 
either a ward within the city of Saigon, or very close to Saigon, 
the reason for failing to verify the claimed stressor is not 
adequate.  Further development in this regard is warranted.  

In any event, the revised version of 38 C.F.R. § 3.304(f)(3) is 
for application in this case.  In this regard, the Board notes 
that VA very recently amended its adjudication regulations 
governing service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with who VA has contracted; confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

As such, regardless of the outcome of additional verification 
efforts conducted, the Veteran should nevertheless be accorded an 
opportunity to undergo a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.	Contact the JSRRC or other appropriate 
entity to ascertain: (1) whether any 
member of the 19th Quartermaster Company 
or the 463rd Supply Company was killed in 
a fork lift accident between May 1966 and 
April 1967; (2) whether any member of the 
19th Quartermaster Company or the 463rd 
Supply Company was killed in a fall from a 
guard tower between May 1966 and April 
1967; and (3) whether the Veteran assisted 
with grave registration duties while 
assigned to either the 19th Quartermaster 
Company between May 1966 and July 1966, or 
the 463rd Supply Company, between July 
1966 and April 1967.  

All verification attempts, and any 
negative response, should be fully 
documented in the claims file.

2.	Regardless of the outcome of the 
development requested above, schedule the 
Veteran for a VA PTSD examination.  The 
claims file, including this REMAND, should 
be made available to the examiner in 
conjunction with the examination, and the 
examination report should specifically 
state that such a review was conducted.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is asked to advance an 
opinion as to whether any claimed in-
service stressor(s) are adequate to 
support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to the 
claimed stressor(s).  The specific 
stressor(s) supporting such a diagnosis 
should be identified. 

A complete rationale should be provided 
for all opinions expressed.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

3.	After the development requested above has 
been completed, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board for its 
consideration.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


